 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate, a showing of interest dated prior to the Regional Director'sapproval of the consent-election agreement.The instant union wasnever given notice of this proceeding. It inquired by letter, receivedby the Chicago Regional Office on April 9, about the pending election,expressing a desire to participate.By telephone call later that day, itexplained to the Regional Director that its authorization cards werein Terre Haute, Indiana.The Regional Director thereupon advisedthe union to have the cards in the Regional Office the next day, April10.In accordance with these -instructions, the Union presented acard, dated prior to the approval of the consent-election agreement,at 3 p.m. on April 10. Clearly, therefore, the presentation was timely,as customarily required by the Board, and as represented by theRegional Director himself.Nor was the showing of interest insufficient.The Board does notrequire a "substantial" showing of interest for participation in anelection by an intervenor.' Indeed, the Board customarily deems asingle authorization card to be sufficient for this purpose.Accordingly, as the union's interest showing was sufficient andtimely, its name should have been placed on the ballot. I would there-fore set the election aside and direct a second election with both unionson the ballot.1 See,e.g.,Beneke Corporation,109 NLRB 1191;Hughes Gun. Company, 97NLRB913;Boeing Airplane Company,86 NLRB 368.Anchor Aluminum Corp.andTextile Workers Union of America,AFL-CIO,Petitioner.Case No. 2-RC-10046.August 4, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing of-ficer of the National Labor Relations Board.His rulings made at thehearing are free from prejudicial error and are affirmed.Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel [Mem-bers Rodgers, Jenkins, and Fanning].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9(e) (1)and Section 2 (6) and (7) of the Act.'1The Employer and the Intervenor,United Brotherhood of Aluminum&Metal Work-ers of North America, NOITU,assert as a bar to this petition their contract executed124 NLRB No. 40. M. J. COUNIHAN, BUSINESS AGENT, LOCAL 5083234.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section9 (b) of the Act : I All production and maintenance employees at theEmployer's Crugers, New York, plant, excluding all office clericalemployees, professional employees, watchmen, guards, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]on August 1, 1958, and expiring on December 31, 1959, which contains a union-securityclause.The record shows that the Intervenor was not in compliance with Section 9(f),(g), and(h) of the Act at the time the contract was executed or during the preceding12 months,Compliance was first achieved on January 30, 1959, before the filing of theinstant petition in May. Tinder the rules set forth inKeystone Coat, Apron t TowelSupply Company,121 NLRB 880,the Board will recognize the validity of a union-security contract for contract-bar purposes,notwithstanding belated compliance priorto the filing of the petition,only if "Initial steps to achieve such compliance were taken[by the contracting union] before the execution or renewal of the contract."The in-stant record contains no evidence concerning any Initial steps which may have been takenby the Intervenor.However,the Employer makes an offer of proof in its brief thatprior to the execution of the contract,the Intervenor completed all necessary compli-ance forms and that the delay in submitting them until January 1959 was due to an in-advertent error on the part of the Intervenor's clerical staff.We reject the offer ofproof as untimely.Moreover,even if accepted,it falls short of satisfying the Initial-stepsrequirement of the rule,which contemplates at the very least a filing of some pertinentdocument with the Regional Office.Nor do we believe that mere inadvertence warrantsa departure from the established rule.Accordingly,for these reasons we hold the con-tract not to be a bar, without passing on the other issues raised in connection with theIntervenor's claim.2The parties stipulated as to the appropriateness of the unit.M. J. Counihan,Business Agent,Local 508, International Broth-erhood of ElectricalWorkers,AFL-CIOandPeacock Con-struction CompanyCecil Pittman,Business Agent,Local Union No. 188, UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada,AFL-CIOandPeacock Construction CompanyLocal Union No. 188,United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIOandPeacock Construc-tion CompanyLocal 508, International Brotherhood of ElectricalWorkers,AFL-CIOandPeacock Construction Company.CasesNos.10-CD-111, 10-CD-115, 10-OD-133, and 10-CD-134.August 3,1959DECISION AND DETERMINATION OF DISPUTESThis proceeding arises under Section 10(k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in an124 NLRB No. 43.